Title: To Benjamin Franklin from Jesse Taylor, 10 April 1779
From: Taylor, Jesse
To: Franklin, Benjamin


Sir
Belfast 10th. April 1779
Your Excellencies favour of the 18’ ult. Came Safe to hand, the Contents were as soon as practicable, Communicated to the princeable Conserned in this town & Neighbourhood— I am by them Instructted to Enforme you, that unless their had been really a Considerable number Resolved on the Expedittion mentioned in my Last of the 21st. Nov., the application had not Been made for the Securitty that was Requested— In their name, I am Desired to Return thanks to your Excelly for your Early Attention to their memorial and to Assure your Excelly, that nothing should prevent their Immediate Compliance with your Commands in sending you the required Discriptive List, But their sence of Danger (which must to your Excelly appear Great) should such a paper be Intercepted, as fall unto Improper hands;— your Excelly Enformation, that the Knight has not Been with you is somewhat alarming to the Conserned, as they have learned he passed through your neighbourhood, in his route to Lausanne, but prehaps he reserves, that honour till his return by same way, this we are Given to understand, will be some time in the presant month, when your Excelly. will prehaps in your Conversattion with that Gentelman Discover sufficent grounds for proceeding to procure and forward, the Securitty so anxiously solicited—
Did not the Concerned hope from their Going in a Body to Desire Concequence; and from the Countenance your Excelly. has been requestted to show this Intended Expedittion, to precure them some degree of Respectabillity, in the place the wish to proceed to—they Could Readily find a safe passage, to that Country whereing they are Desirous to Settel, without troubling your Excelly. for such papers as has been Requested of you—this the frequent Smuglling Expedettions from abought Dublin, to that Country that Comes to the knowledge of the Concerned would readly furnish—But as we do not Deem this mode of Conveyance, Altogether reputtable, they have haitherto Avoided it their wish being to appear on thir arivial what the really are, People who come to settel & Bring propertty with them,—not men who comes for temporary advantage and then Desart that Country, and its Intrist, by which they have been Inriched, should any doubt Remain with you, of our Cincearetty—on Recept hear of—its hoped by the Concerned that your Excelly. will be pleased to advise—Inclosing a pasport from that State, to which your Excelly. is Deputted, for one of the Concerned—who will Imeaditly sett of from this to wait on your Excelly., with Such particular Enformattion as your Letter Requires—but if more fortunately for us your Excelly. Doubts, of the memorial Transmitted to you in Nov. Last, bet removed and on Recipt of this, your Excelly. should be pleased to forward the nessacery securitty—I am to Informe your Excelly. that it is the wish of the Concerned, such securitty as you think needfull—should be made out for the Brigt. Elizabeth Willm. Stewart mastar, Burthen abought 150 Tons mounting 14 Carrage Guns &c fifteen Seamen & abought fortty passengers who Goes under the Denomination of seamen & marines, with some weomen & Children—this vessel is solely the property of the writer, & perhaps Stewart may not go Capt, suppose your Excelly would say Stewart, or any other that maybe the Capt. of said vessell—from your Excelly. adressing me as Capt. you seem to recognize a man, who once had the honour of your aquantince when part proprietor, & mastar of a ship who has Carryed from this Country, some hundreds of passengers who he hopes Did approve themselves Good Citizens in America— and Since I was setteled in this place have sent over some thousands—and am now Ressolved on the principals of the memorial transmitted; to Embarque my Person, Wife & Seven Children & part of my fortune In the above mentioned vessel—with many other Gentelmen of Condesetion here—and by our Influance when setteled on the other side, many hundreds of our Countrymen will follow—and they only waight the account of our safe arrivial, & to know we have Established some settelment for them, when they will Instantly sett out (with the Remainder of our property) from a kindom in which they Labour under Insult & opprission, from which they see no other refuge, then what has been Sought from your Excelly— This goes by the Same Conveyance as the former—and in and through the Same Channel your Excelly. will be pleased to send your answer—& as we Presume your Excelly. well knows the handwrite, have not annexed the name for Reasons your Excelly may well know—But Remains with all Respectt your Excellencies most obedt. Humble Sert—
J.T.
 
Addressed: To / his Excelly. Benjamin Franklin / at / Paris / Cover
Notations in different hands: J T. Belfast 10. Avril 1779 / Received and Forwarded the 26th. of April 1779.— by your Most Obt Servants Bast. Molewater & Sons of Rotterdam
